DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 30 June 2021 has been entered.

Response to Arguments
Applicant's arguments filed 30 June 2021 have been fully considered but they are not persuasive. 
Applicant argues that Akiyama fails to teach "the at least one lens comprising the aspheric surface and the non-circularly-symmetric surface is disposed between the light combining unit and the wavelength conversion device".  The examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the present case the claim limitations are not meant to be taught by Akiyama by itself, by Bierhuizen by itself, or by Mori by itself, but by a combination of the three references.  Akiyama teaches a lens 15c that is disposed between the light combining unit 23 and the wavelength conversion device 30.  This lens has the function 
Applicant argues that Akiyama does not teach "the exciting beam forms a light spot on the wavelength conversion device after the exciting beam emitted from the exciting light source module sequentially passes through the light combining unit and the at least one lens of the light uniforming module".  The examiner disagrees.  Akiyama shows the path of the exciting beam in Fig. 2, and as shown in the Figure "the exciting beam forms a light spot on the wavelength conversion device after the exciting beam emitted from the exciting light source module sequentially passes through the light combining unit and the at least one lens of the light uniforming module".
Applicant argues Bierhuizen does not teach a wavelength conversion device located on the path of the light, due to Bierhuizen not having a wavelength conversion device.  The examiner disagrees.  In Akiyama, there is a wavelength conversion device 30 located on the path of the light (see Fig. 2).
Applicant argues that Mori does not teach that the lens is disposed between the light combining unit and the wavelength conversion device, due to not having a 
Applicant argues that Akiyama is not properly combinable with Bierhuizen and Mori.  The examiner disagrees.  Akiyama, Bierhuizen and Mori are all analogous art due to being within the field of projector optics, and can thus be properly combined.
Applicant argues that a person having ordinary skill in the art will not use two lens at different locations and with different shapes in Bierhuizen and Mori, respectively, to modify the optics between the polarization separation element 23 and the wavelength converter 30 in Akiyama, because this will change the shape of the light spot on the phosphor layer 33 in Akiyama very much (especially when the rectangular lens element 5a is used), which will cause the light spot on the phosphor layer 33 of Akiyama not to achieve the original light intensity distribution.  The examiner disagrees.  As seen in Fig. 16b, Akiyama’s light intensity distribution is rectangular to start with, using Mori’s means of making it so does not change that.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama (US 2018/0329282 A1) in view of Bierhuizen et al. (US 2004/0257537 A1) and Mori et al. (US 5,594,526).
With respect to claim 1:	Akiyama teaches “an illumination system (100) comprising: an exciting light source module configured to emit an exciting beam (11), a wavelength conversion device disposed on a transmission path of the exciting beam (30) and capable of rotating around a central axis (31), and a light uniforming module 13+15+50) disposed on the transmission path of the exciting beam and between the exciting light source and the wavelength conversion device (see Fig. 2), the light uniforming module comprising at least one lens (15c), and a light combining unit (23) located between the exciting light source module and the wavelength conversion device (see Fig. 2), wherein the at least one lens is disposed between the light combining unit and the wavelength conversion device (see Fig. 2) wherein the exciting beam forms a 
Akiyama does not specifically teach “the light uniforming module comprising at least one lens comprising an aspheric surface and a non-circularly-symmetric surface”.
However, Bierhuizen teaches at least one lens (142) comprising an aspheric surface (paragraph 62).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the illumination system of Akiyama by making the one lens aspheric as Bierhuizen teaches in order to improve light collection efficiency (Bierhuizen paragraph 62).
However, Mori teaches at least one lens (5a) comprising a non-circularly-symmetric surface (see Fig. 4).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the illumination system of Akiyama by making the one lens have a rectangular or square cross section in order to project a rectangular shaped illumination pattern (Mori column 4 lines 41-49).
With respect to claim 2:	Akiyama teaches “wherein an energy intensity distribution of the light spot along a tangential direction perpendicular to the radial direction (Bz) is different from the energy intensity distribution of the light spot along the radial direction (see Figs. 16b, 16c)”.

With respect to claim 4:	Akiyama teaches “wherein at least one of an energy intensity distribution diagram of the light spot along a tangential direction perpendicular to the radial direction and an energy intensity distribution of the light spot along the radial direction satisfies: b<1.5a, c<2a and b<c, wherein a is a width of where an energy intensity equals to 90% of a maximum energy intensity, b is a width of where the energy intensity equals 50% of the maximum energy intensity, and c is a width of where the energy intensity equals 10% of the maximum energy intensity (see Fig. 16c)”.
With respect to claim 13:	Akiyama teaches “wherein the exciting light source module comprises: a first exciting light source capable of emitting a first exciting beam; and a second exciting light source capable of emitting a second exciting beam (11A, 11B), wherein the first exciting light source and the second exciting light source are disposed on two opposite sides of an optical axis of the exciting light source module (Ax1), and the exciting beam includes the first exciting beam and the second exciting beam (see Fig. 2)”.
With respect to claim 14:	Akiyama teaches “wherein the first exciting light source and the second exciting light source are disposed on the two opposite sides of the optical axis of the exciting light source module along a direction identical to the radial direction (see Fig. 2)”.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Akiyama, Bierhuizen, and Mori as applied to claim 1 above, and further in view of Akiyama (US 6,607,276 B1), hereinafter Akiyama II.
With respect to claim 5:	Akiyama in view of Bierhuizen and Mori teaches “The illumination system according to claim 1 (see above), wherein the light uniforming module comprises: a lens array comprising a plurality of micro lenses arranged in an array (Akiyama 50)”.
Akiyama does not specifically teach “wherein an orthogonal projection of any one of the plurality of micro lenses on a reference plane perpendicular to an optical axis of the lens array is rectangular”.
However, Akiyama II teaches “wherein an orthogonal projection (see Fig. 2) of any one (42a, 42c) of the plurality of micro lenses (40) on a reference plane perpendicular to an optical axis of the lens array is rectangular (see Fig. 2)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to further modify the illumination system of Akiyama with the micro lens shape of Akiyama II so that they have the same shape as an LCD panel the illumination system is intended to be used with (Akiyama II column 5 lines 19-42).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Akiyama, Bierhuizen, Mori and Akiyama II as applied to claims 1 and 5 above, and further in view of Sudo et al. (US 2015/0277215 A1).
With respect to claim 6:	Akiyama, Bierhuizen, Mori and Akiyama II teaches “The illumination system according to claim 5 (see above)”.

However, Sudo teaches “wherein each of the plurality of micro lenses of the lens array (22) has a first curvature along a first direction (see Figs. 13, 15) and has a second curvature along a second direction (see Figs. 14, 16), the first curvature is different from the second curvature, and the first direction and the second direction are perpendicular to the optical axis of the lens array (see Figs. 13-16, paragraph 64)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to further modify the illumination system of Akiyama with the lens curvatures of Sudo in order to compress the beam in the short side direction of the display (Sudo paragraph 66).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama, Bierhuizen, and Mori as applied to claim 1 above, and further in view of Sugiyama et al. (US 2012/0300178 A1).
With respect to claim 8:	Akiyama in view of Bierhuizen and Mori teaches “The illumination system according to claim 1 (see above)”.
Akiyama teaches “wherein the light uniforming module comprises: at least one lens having at least one aspheric surface (13a)”.

However, Sugiyama teaches “a light integration rod (85) comprising a rectangular light output end (paragraph 95)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the illumination system of Akiyama with the light integration rod of Sugiyama in order to combine the excitation and fluorescence light (Sugiyama paragraph 67).
With respect to claim 9:	Akiyama teaches “wherein the at least one lens has at least one non-circularly-symmetric surface (13a)”.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama, Bierhuizen, and Mori as applied to claim 1 above, and further in view of Lin et al. (US 2014/0118991 A1).
With respect to claim 10:	Akiyama, Bierhuizen, and Mori teaches “The illumination system according to claim 1 (see above)”.
Akiyama, Bierhuizen, and Mori do not specifically teach “wherein the wavelength conversion device comprises a wavelength conversion region and a light transmission region, the wavelength conversion region and the light transmission region are capable of rotating around the central axis along with the wavelength conversion device for cutting into the transmission path of the exciting beam in turns, the exciting beam passes through the wavelength conversion device when the light transmission region cuts into the transmission path of the exciting beam, and the exciting beam is converted 
However, Lin teaches “wherein the wavelength conversion device (300) comprises a wavelength conversion region (312) and a light transmission region (314), the wavelength conversion region and the light transmission region are capable of rotating around the central axis along with the wavelength conversion device for cutting into the transmission path of the exciting beam in turns (see Figs. 1, 2a), the exciting beam passes through the wavelength conversion device when the light transmission region cuts into the transmission path of the exciting beam (paragraph 32), and the exciting beam is converted into a conversion beam by the wavelength conversion region when the wavelength conversion region cuts into the transmission path of the exciting beam (paragraph 34)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the illumination system of Akiyama with the wavelength conversion device having the configuration taught by Lin in order to produce different illumination effects (Lin paragraphs 9-10).
With respect to claim 11:	Akiyama does not teach “wherein the light combining unit is located on transmission paths of the conversion beam and the exciting beam having passed through the wavelength conversion device, the light combining unit transmits the exciting beam to the wavelength conversion device, and the combining unit combines the conversion beam from the wavelength conversion device with the exciting beam having passed through the wavelength conversion device”.

It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the illumination system of Akiyama with the light combining unit of Lin in order to combine the excitation and fluorescent light (paragraph 39).
With respect to claim 12:	Akiyama does not specifically teach “further comprising a light transmission module capable of transmitting the exciting beam having passed through the wavelength conversion device back to the light combining unit”.
Lin teaches “further comprising a light transmission module (26s, 264, 266) capable of transmitting the exciting beam having passed through the wavelength conversion device back to the light combining unit (see Fig. 1)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the illumination system of Akiyama with the light transmission module of Lin in order to transmit the exciting beam having passed through the wavelength conversion device back to the light combining unit (paragraph 40; see Fig. 1).

Claims 15-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama in view of Lin, Bierhuizen, and Mori.
With respect to claim 15:	Akiyama teaches “a projection apparatus (1) comprising: an illumination system (100) comprising: an exciting light source module configured to emit an exciting beam (11), a wavelength conversion device (30) disposed on a transmission path of the exciting beam and capable of rotating around a central axis (see Fig. 2), a light uniforming module disposed on the transmission path of the exciting beam and between the exciting light source module and the wavelength conversion device (50+13+15), wherein the exciting beam forms a light spot on the wavelength conversion device after the exciting beam emitted from the exciting light source module passes through the light uniforming module (see Fig. 2), and an energy intensity distribution of the light spot along a radial direction about the central axis is lower in a center and higher on two sides (see Figs. 16b, 16c), a light valve (400R, 400G, 400B) disposed on transmission paths of the conversion beam and the exciting beam from the combining unit for modulating the conversion beam and the exciting beam into an image beam (see Fig. 1); and the at least one lens (15c) is disposed between the light combining unit and the wavelength conversion device (see Fig. 2), and the exciting beam emitted from the exciting light source module sequentially passes through the light combining unit and the at least one lens of the light uniforming module (see Fig. 2) and a projection lens disposed on a transmission path of the image beam (600)”.
Akiyama does not specifically teach “wherein the wavelength conversion device comprises a wavelength conversion region and a light transmission region capable of 
However, Lin teaches “wherein the wavelength conversion device (300) comprises a wavelength conversion region (312) and a light transmission region (314) capable of cutting into the transmission path of the exciting beam in turns (see Fig. 2a), the exciting beam passes through the wavelength conversion device when the light transmission region cuts into the transmission path of the exciting beam (paragraph 34), and the exciting beam is converted into a conversion beam by the wavelength conversion region when the wavelength conversion region cuts into the transmission path of the exciting beam (paragraph 32), and a light combining unit (230) located on transmission paths of the conversion beam and the exciting beam having passed through the wavelength conversion device (see Fig. 1), the light combining unit located between the exciting light source module and the wavelength conversion device (see Fig. 1), wherein the light combining unit combines the conversion beam from the 
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the projection apparatus of Akiyama with the wavelength conversion device having the configuration taught by Lin in order to produce different illumination effects (Lin paragraphs 9-10) and the light combining unit of Lin in order to combine the excitation and fluorescent light (paragraph 39).
Akiyama does not specifically teach “the light uniforming module comprising at least one lens comprising an aspheric surface and a non-circularly-symmetric surface”.
However, Bierhuizen teaches at least one lens (142) comprising an aspheric surface (paragraph 62).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the illumination system of Akiyama by making the one lens aspheric as Bierhuizen teaches in order to improve light collection efficiency (Bierhuizen paragraph 62).
However, Mori teaches at least one lens (5a) comprising a non-circularly-symmetric surface (see Fig. 4).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the illumination system of Akiyama by making the one lens have a rectangular or square cross section in order to project a rectangular shaped illumination pattern (Mori column 4 lines 41-49).
With respect to claim 16:	Akiyama teaches “wherein an energy intensity distribution of the light spot along a tangential direction perpendicular to the radial 
With respect to claim 17:	Akiyama teaches “wherein at least one of an energy intensity distribution diagram of the light spot along a tangential direction perpendicular to the radial direction and an energy intensity distribution of the light spot along the radial direction satisfies: b<1.5a, c<2a and b<c, wherein a is a width of where an energy intensity equals to 90% of a maximum energy intensity, b is a width of where the energy intensity equals 50% of the maximum energy intensity, and c is a width of where the energy intensity equals 10% of the maximum energy intensity (see Fig. 16c)”.
With respect to claim 20:	Akiyama teaches “wherein the exciting light source module comprises: a first exciting light source capable of emitting a first exciting beam; and a second exciting light source capable of emitting a second exciting beam (11a, 11b), wherein the first exciting light source and the second exciting light source are disposed on two opposite sides of an optical axis of the exciting light source module, (see Fig. 2) and the exciting beam includes the first exciting beam and the second exciting beam (see Fig. 2)”.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Akiyama, Lin, Bierhuizen, and Mori as applied to claim 15 above, and further in view of Akiyama II.
With respect to claim 18:	Akiyama in view of Lin, Bierhuizen, and Mori teaches “The projection apparatus according to claim 15 (see above)”.

Akiyama does not specifically teach “wherein an orthogonal projection of any one of the plurality of micro lenses on a reference plane perpendicular to an optical axis of the lens array is rectangular”.
However, Akiyama II teaches “wherein an orthogonal projection (see Fig. 2) of any one (42a, 42c) of the plurality of micro lenses (40) on a reference plane perpendicular to an optical axis of the lens array is rectangular (see Fig. 2)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to further modify the illumination system of Akiyama with the micro lens shape of Akiyama II so that they have the same shape as an LCD panel the illumination system is intended to be used with (Akiyama II column 5 lines 19-42).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Akiyama, Lin, Bierhuizen, Mori and Akiyama II as applied to claims 15, 18 above, and further in view of Sudo.
With respect to claim 19:	Akiyama, Lin, Bierhuizen, Mori and Akiyama II teaches “The projection apparatus according to claim 18 (see above)”.
Akiyama does not specifically teach “wherein each of the plurality of micro lenses of the lens array has a first curvature along a first direction and has a second curvature along a second direction, the first curvature is different from the second curvature, and the first direction and the second direction are perpendicular to the optical axis of the lens array”.

It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the illumination system of Akiyama with the lens curvatures of Sudo in order to compress the beam in the short side direction of the display (Sudo paragraph 66).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721.  The examiner can normally be reached on 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL J LEE/Examiner, Art Unit 2875                                                                                                                                                                                                        


/ELMITO BREVAL/Primary Examiner, Art Unit 2875